Citation Nr: 1631675	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  05-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities.  

3.  Entitlement to service connection for bilateral bunions (hallux valgus deformities), to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1978 to February 1982, and from February 1991 to June 1991.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 Travel Board hearing, and a transcript is of record.  

It is noted that there is a pending appeal for a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  The Veteran's representative has provided testimony before two separate Acting Veterans Law Judges with respect to that issue, and thus, resolution of that issue will require a three-judge panel decision.  The Veteran, should he so choose, is entitled to present testimony before a third Veterans Law Judge (either in person or by Videoconference) on the TDIU issue.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  A letter has been dispatched to the Veteran regarding his ability to have an additional hearing or to allow for this issue to be adjudicated by a three-VLJ panel without presenting additional testimony.  

Adjudication of the TDIU claim is deferred until all pending claims for service connection have been resolved (as the issue is inextricably intertwined with the resolution of those appeals); however, regardless of the Veteran's decision with respect to an additional hearing, the claim for TDIU will require a three-Judge panel (this is pursuant to Board procedure and cannot be waived), and it will be addressed in a separate decision under a separate docket number following the ultimate resolution of the issues presented in this remand order.  

In August 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and for issuance of a statement of the case.  The action specified in the August 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's current low back disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include his service connected disabilities.

2.  The Veteran's left knee disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service, to include his service connected disabilities.

3.  The Veteran's bilateral bunions pre-existed his active military service and were not permanently aggravated by his active military service, to include his service connected disabilities.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for bilateral bunions (hallux valgus deformities), to include as secondary to service-connected bilateral pes planus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322(2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Low Back and Left Knee

The Veteran in this case has contended that he developed his current low back and left knee disabilities either directly as a result of his active service or, alternatively, as a result (either causally or by aggravation) of his service-connected bilateral pes planus and cold injury residuals of all extremities.  The secondary theory of entitlement was forwarded at a hearing with the undersigned in August 2013.  

There is some indication of low back and left knee symptoms in service, with service treatment records documenting consultations for back pain in April 1980 and January 1981 and a left knee injury in July 1982 after falling off of a truck.  

In June 2009, the Veteran was afforded a VA orthopedic examination to address the nature and etiology of any currently present knee and back disabilities.  In the associated report, the examining physician's assistant (PA) determined that the Veteran experienced low back and left knee strain.  That is to say, a current disability for VA purposes was assessed.  The PA did not, however, determine that it was at least as likely as not that any current knee or back disablement had any causal relationship to active duty.  Essentially, the examiner determined that as there was nothing documented at service separation, and that, in his view, as there were no medical records present to establish "chronicity," a current disability in either the knee or back was not related to service.  There is no other rationale associated with the opinion, and the contended secondary relationships were not addressed (it is noted that the Veteran's representative raised this theory of entitlement following the 2009 examination).  

At another VA examination in May 2011, a PA diagnosed the Veteran with mild arthritis of the left knee and low back sprain.  He opined that it is less likely than not that these disabilities were caused by the Veteran's reported low back and left knee injuries in service, noting that a June 1991 physical showed normal back and knee examinations.  Additionally, he observed that service treatment records show treatment for left hand pain after playing volleyball, only a few weeks after the Veteran reported his left knee injury, suggesting that any injury was acute and transitory.  Finally, he explained that x-rays of the Veteran's knees showed bilateral degenerative changes that are consistent with the aging process and nearly seventy five pound weight gain since his active service.  However, the Veteran's claim for service connection on a secondary basis to his service connected pes planus and frostbite injuries was not addressed by the examiner.

In a February 2015 VA medical opinion, the Dr. J.S. opined that it is at less likely than not that the Veteran's current knee or low back disabilities are related to either his in service complaints or his service connected pes planus or cold injuries.  

The examiner explained:

A clinical review of the in-service left knee and back issues indicates they were more likely than not minor/acute/transitory and self-limited.  This clinical finding is based upon the fact that the Veteran's STRs do not confirm any serious traumatic injury to either the left knee or his back during his active duty; also, the brevity of the in-service treatment notes, the Dxs rendered, the conservative treatments given, along lack of major pathology noted on exam or x-ray, all support this impression.  Note is also made of an entry in his STRs from August 1982 reporting he was playing volleyball the month after the left knee injury, which would seem to indicate improvement (if not resolution) of the left knee injury.  Further evidence of acute/self-limited nature of the in-service back/left knee injuries is shown by the subsequent medical exam SF 88 done in 1987 (which was negative for knee or back findings) and the negative symptom responses regarding back/knee symptoms on SF 93 done in 1987.  Imaging studies of lumbar spine have included an x-ray read as normal as recently as 2007 and normal MRI as recently as 2008.  Knee x-rays 5/2/11 reported only "very mild" DJD in both knees, a radiographic pattern not typical for prior chronic unilateral knee injury but very consistent with the aging process.  Note these tests still showed normal or minimal findings many years after veteran left active duty.

The examiner further noted that he is "unable to cite any widely-accepted medical research studies proving bilateral pes planus and/or frostbite residuals of upper and lower extremities are major proximate causes of his back and/or left knee condition strain.  Postulating a proximate/causal relationship of these conditions in this case would appear speculative."  He further opined that it is less likely than not that the Veteran's left knee or back condition was permanently aggravated by either his service connected pes planus or his residual cold injuries, as x-rays of the knee and lumbar spine were still normal years after separation from service and current findings are most clinically consistent with the normal aging process.

Based on the above evidence, entitlement to service connection for low back and left knee disabilities must be denied.  While the Veteran injured his left knee in a fall during service, he was well enough to play volleyball only a few weeks later and there are no further complaints of the left knee pain or injury during the Veteran's active military service.  Likewise, although the Veteran twice complained of low back pain in service, there is no evidence that these complaints were the result of serious trauma or a chronic condition.  

Additionally, although the Veteran has proposed that his service connected pes planus or frostbite residuals caused or aggravated his claimed conditions, the February 2015 VA examiner concluded that there is no medical evidence to support such a relationship and that x-ray evidence showing essentially normal knee and spine films many years after service weighs against a finding that those conditions were caused or aggravated by the Veteran's service connected disabilities.

While the Veteran himself appears to sincerely believe that his left knee and low back conditions are related to his active service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has left knee and low back disabilities due to his active military service, including his service connected disabilities, is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the VA medical opinions.  

For all the above evidence, entitlement to service connection for low back and left knee disabilities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Bilateral Bunions

The Veteran is also seeking entitlement to service connection for bilateral bunions.

His September 1978 enlistment physical notes that the Veteran has mild, bilateral bunions.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b) ) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, service treatment records do not show any further complaints of or treatment for the Veteran's bunion condition and the Veteran has not presented any evidence to show that this condition worsened during his periods of active service.  A July 2012 VA examination noted that the Veteran was status post a 2000 left bunionectomy and a 2011 right bunionectomy with painful bilateral hammer toes and that although he continued to complain of bilateral foot pain, his bunions have been surgically corrected and are no longer prominent.  The examiner, Dr. C.G. concluded that the question of whether or not the Veteran's bunions were aggravated by his service connected pes planus could not be resolved without resort to speculation.  He explained that 

Hallux valgus or bunions are thought to be of an unknown etiology or cause.  It is reported that most likely it is multifactorial in origin and such factors as abnormal foot mechanics affecting the first ray of the foot are to blame, but to what degree is merely up to speculation.  Also since the veteran already had evidence of bunions upon his entry on active duty then it is most likely he already had abnormal foot mechanics at that time, so any opinion on cause timing or degree of aggravation would be mere speculation.

As the Board noted above, in cases of a pre-existing disability, the Veteran has the burden of showing that his claimed disability underwent an increase in severity during the Veteran's active military service.  Here, the Veteran has not presented any such evidence.  There is no evidence of any complaints of or treatment for bunions during the Veteran's active service or in the year following his separation from service which might support a finding that the Veteran's condition had been aggravated during a period of active service.

Additionally, the Veteran has not submitted any medical evidence to support his contention that his service connected pes planus permanently aggravated his bunions.  While VA outpatient treatment records reflect treatment for this condition, the Board cannot find, and the Veteran has not claimed, that any of his treatment providers has suggested a nexus between the Veteran's claimed condition and service.  

As the Board noted above, the Veteran is not a medical expert.  The Board finds that the question of whether the Veteran's bunions were permanently aggravated by his service connected pes planus is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the opinion of the July 2012 VA examiner, who explained that the causes of bunions are multifactorial and often unknown and that trying to determine whether the Veteran's pes planus aggravated this pre-existing condition is not possible without resorting to speculation.  

For all the above reasons, entitlement to service connection for bilateral bunions is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities, is denied.  

Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities, is denied.  

Entitlement to service connection for bilateral bunions (hallux valgus deformities), to include as secondary to service-connected bilateral pes planus, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


